PER CURIAM.
Angelo M. Ferlita was appointed by the trial court to represent an indigent defendant charged with first-degree murder and robbery. The court awarded him $27,475 attorney’s fees to be paid by Hillsborough County. The County seeks a writ of certio-rari to quash the order.
The trial court’s award was in disregard of section 925.036, Florida Statutes (1985), and the hourly rate for calculating fees for appointed counsel established by the chief judge of the thirteenth judicial circuit.
We find no meaningful distinction between the facts of this case and the facts and holdings in our recent decisions in Board of County Commissioners v. Cannella, 519 So.2d 1124 (Fla. 2d DCA 1988), Hillsborough County v. Marchese, 519 So. 2d 728 (Fla. 2d DCA 1988), and Board of County Commissioners of Hillsborough County v. Lopez, 518 So.2d 372 (Fla. 2d DCA 1987).
We grant the petition, quash the trial court’s order, and remand with directions to recalculate Ferlita’s attorney’s fee based on the hourly rate established by the schedule adopted by the chief judge of the thirteenth judicial circuit.
Certiorari granted.
SCHEB, A.C.J, and SCHOONOVER and HALL, JJ., concur.